Case: 5:20-cr-00069-KKC-MAS Doc #: 29 Filed: 11/04/20 Page: 1 of 8 - Page ID#: 84




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 LEXINGTON

 UNITED STATES OF AMERICA,                       CRIMINAL NO. 5:20-69-KKC-MAS
       Plaintiff,

 v.                                                   OPINION AND ORDER

 JONATHAN SCOTT MASON,
       Defendant.



                                        *** *** ***

       This matter is before the Court on Defendant Jonathan Scott Mason’s motion to

suppress evidence seized from his cell phone. (DE 20-1 at 2.) On October 14, 2020, the Court

conducted a hearing on the motion. (DE 25.) For the following reasons, the Court denies the

motion.

       I.     Facts

       On March 24, 2020, Kentucky State Police Sergeant Craig Miller received a referral

from the Department of Homeland Security’s investigative branch, alleging that a user of the

social media application Kik had expressed sexual interest in children under various

usernames between January 22, 2020, and March 20, 2020. Under the “Bobfever2018”

username, the user stated that he made “content” with his stepdaughters.        One of the

stepdaughters was ten years old.

       A user of the social media application WICKR similarly expressed sexual interest in

children. He stated that he had a seven-year old stepdaughter (“A.M.”) and a ten-year-old

stepdaughter (“S.M.”). He shared a picture of S.M. in a leotard in front of a banner reading

“’The Force Dance Academy.” The user also said that he would “mess” with S.M. when she



                                             1
Case: 5:20-cr-00069-KKC-MAS Doc #: 29 Filed: 11/04/20 Page: 2 of 8 - Page ID#: 85




slept and had images of her sleeping with her hands down her pants. The same user stated

that he had uploaded material to the file hosting site DROPBOX. One folder contained

pictures of S.M at a Force Dance Academy event. Another folder contained pictures of S.M.

asleep with her hand down her pants and a male child naked from the waist down. In some

images, the male child’s buttocks were visible. Based on the similarities in the postings

between the social media accounts, Sergeant Miller believed that the user on WICKR was

the same user as “Bobfever2018” on Kik.

        Kik disclosed information to Sergeant Miller revealing that the account holder had

the email address of jonathanmason260@yahoo.com and used a Samsung Android, Model

SM-G955U. Chat conversations on the Kik and WICKR accounts further reflected the users’

interest in sexual activity with children.

        S.M. and A.M.’s mother, J. Mu, tagged a post on the Force Dance Academy’s Facebook

page.   Mu’s Facebook page suggested that she was in a relationship with Defendant. On

March 25, 2020, Sergeant Miller and Homeland Security Investigations Special Agent

Brandon Evan visited Mu’s residence. They explained the purpose of their visit and excluded

her cell phone as the device used to photograph S.M. Mu informed them that she had ended

her relationship with Defendant the previous week after she discovered him transferring

pictures from her computer to his phone. When she asked him if the pictures were of her

daughters, he refused to answer or show his phone to her. She caused him to reset his phone

to remove any photographs. Thereafter, Defendant moved out of her residence. Mu told

officers that she would not be surprised if Defendant was the user sharing the images of S.M.

She directed the officers to the apartment complex where she thought Defendant was

currently staying.

        The officers subsequently located a vehicle matching the description of Defendant’s

car in front of an apartment. Without a warrant, the officers knocked on the apartment’s

                                             2
Case: 5:20-cr-00069-KKC-MAS Doc #: 29 Filed: 11/04/20 Page: 3 of 8 - Page ID#: 86




door to conduct a knock and talk. A female occupant answered the door, and Sergeant Miller

explained the purpose of the visit. The female occupant told officers that she did not live in

the apartment but that she would get someone who could speak to the officers to make

decisions. She called a male occupant over to the door. Sergeant Miller explained to the male

occupant the purpose of the visit in detail. According to Sergeant Miller, upon seeing a

picture of Defendant, the male occupant became angry and told the officers that Defendant

was in the apartment. The male occupant told the officers to come inside and kick Defendant

out of the apartment. The officers entered the apartment. The male occupant took the

officers to the bedroom where Defendant was staying and opened the door.           The male

occupant told Defendant to leave the apartment. The officers asked Defendant to come

outside, and Defendant complied.

       Sergeant Miller asked Defendant if he had shoes and a cell phone. Defendant told the

officers that his shoes and cell phone were inside. The male occupant invited Sergeant Miller

back into the residence to retrieve Defendant’s shoes and cell phone. Defendant did not

object. The male occupant pointed out Defendant’s cell phone to Sergeant Miller, who then

promptly retrieved Defendant’s items and exited the apartment.

       While outside, the officers explained to Defendant that they intended to speak to him

about the KIK and WICKR accounts.          According to Sergeant Miller and Agent Evan,

Defendant appeared to have an emotional response to the allegations.          Defendant also

mentioned a previous arrest for related behavior. Sergeant Miller asked Defendant for the

passcode to his cell phone so that he could place the phone in airplane mode to preserve any

evidence on the phone. Defendant did not provide the passcode but offered to put the cell

phone in airplane mode himself. Defendant asked whether he could wipe the contents of his

cell phone, which the officers forbid. The officers told Defendant that they were seizing his



                                              3
Case: 5:20-cr-00069-KKC-MAS Doc #: 29 Filed: 11/04/20 Page: 4 of 8 - Page ID#: 87




 phone and would obtain a warrant to search it. The officers did not search the cell phone at

 that time.

        The officers later obtained a search warrant for Defendant’s cell phone. From the

 search of the cell phone, law enforcement found child pornography, including images of S.M.

        On July 16, 2020, Defendant was indicted for various child pornography offenses. (DE

 1.) He subsequently moved to suppress the evidence obtained from his cell phone, arguing

 that exigent circumstances did not justify the warrantless entries and seizure of Defendant’s

 cell phone. (DE 20-1 at 3.) The Court conducted a hearing on the motion on October 14,

 2020. (DE 25.)

II.     Analysis

        In seeking the suppression of evidence obtained from an allegedly unconstitutional

 search or seizure, the defendant has the burden to prove a violation of his constitutional

 rights. See United States v. Rodriguez-Suazo, 346 F.3d 637, 643 (6th Cir. 2003). If the

 defendant proves a violation of his constitutional rights, the exclusionary rule renders all

 evidence obtained from the constitutional violation inadmissible. United States v. Pearce,

 531 F.3d 374, 381 (6th Cir. 2008). The admissibility of evidence derivatively obtained from

 the constitutional violation is also barred under the “fruit of the poisonous tree” doctrine. Id.

 (citing Wong Sun v. United States, 371 U.S. 471, 484-85 (1963)).

        The Fourth Amendment protects “[t]he right of the people to be secure in their

 persons, houses, papers, and effects, against unreasonable searches and seizures[.]” U.S.

 Const. amend. IV. A search or seizure inside the home is presumptively unreasonable if

 conducted without a warrant. Brigham City v. Stuart, 547 U.S. 398, 403 (2006); see also

 Payton v. New York, 445 U.S. 573, 586 (1980). Indeed, “[e]ntrance by the police into a home

 . . . is permissible only where justified by a warrant, exigent circumstances, or valid consent.”

 Smith v. City of Wyoming, 821 F.3d 697, 709 (6th Cir. 2016). The same exceptions may also

                                                4
Case: 5:20-cr-00069-KKC-MAS Doc #: 29 Filed: 11/04/20 Page: 5 of 8 - Page ID#: 88




justify warrantless seizures. See United States v. Place, 462 U.S. 696, 701 (1983) (“Where

law enforcement authorities have probable cause to believe that a container holds . . .

evidence of a crime, but have not secured a warrant, the Court has interpreted the

Amendment to permit seizure of the property . . . if the exigencies of the circumstances

demand it or some other recognized exception to the warrant requirement is present.”).

       Because officers did not have a warrant when they entered the apartment twice and

seized Defendant’s cell phone, their actions were presumptively unreasonable and therefore,

unconstitutional, unless the Government establishes that a warrant exception applies. Here,

valid consent, reasonable suspicion to seize, and exigent circumstances justified the

warrantless searches and seizure.

       A.     Whether the Warrantless Entries Were Constitutional

       Valid consent justifies a warrantless entrance into a home where police obtain

voluntary consent from the individual whose property is searched or a third party who

possesses—or who police reasonably believe possesses—“common authority” over the

property. See Illinois v. Rodriguez, 497 U.S. 177, 181, 186 (1990). Whether an individual

voluntarily consented to a search is based on the totality of the circumstances. See United

States v. Elkins, 300 F.3d 638, 647 (6th Cir. 2002). The scope of such consent limits the scope

of the related search. See id. at 648. “Even if a third party does not possess actual common

authority over the area that was searched, the Fourth Amendment is not violated if the police

relied in good faith on a third party’s apparent authority to consent to the search.” United

States v. Gillis, 358 F.3d 386, 390 (6th Cir. 2004) (emphasis added). A third party has

apparent authority if officers could objectively reasonably conclude “from the facts available

that the third party had authority to consent to the search.” See United States v. Morgan,

435 F.3d 660, 663 (6th Cir. 2006).



                                              5
Case: 5:20-cr-00069-KKC-MAS Doc #: 29 Filed: 11/04/20 Page: 6 of 8 - Page ID#: 89




       Here, valid consent justified both of law enforcement’s warrantless entries into the

apartment because officers obtained voluntary consent from the male occupant, an individual

that officers could reasonably believe possessed common authority over the apartment.

Based on the totality of the circumstances, the male occupant voluntarily consented to the

first entry by telling the officers they could come inside, taking them to the bedroom where

Defendant was staying, and opening the bedroom door. Officers did not exceed the scope of

the male occupant’s consent because they exited the apartment after discovering Defendant

and asked Defendant to come outside; they did not search or seize anything at that point.

The male occupant also voluntarily consented to the second entry because he invited Sergeant

Miller back inside the apartment to retrieve Defendant’s shoes and cell phone. Again,

Sergeant Miller did not exceed the scope of the male occupant’s consent, as he promptly exited

the apartment after he retrieved Defendant’s shoes and cell phone. Testimony did not

indicate that the male occupant or Defendant objected to the officers entering the apartment

at any time.

       Further, the officers relied in good faith on the male occupant’s apparent authority to

consent to entry because, based on their interactions with him, the officers could objectively

reasonably conclude that he had such authority. First, the female occupant insinuated that

the male occupant had authority to grant entry through her representations to the officers.

After indicating that she did not live in the apartment, she sought someone who could speak

to the officers and make decisions related to the apartment. Thereafter, she retrieved the

male occupant, implying that he was the individual with authority over the apartment. By

giving officers permission to enter the apartment, leading them to the bedroom where

Defendant stayed, and opening the bedroom door, the male occupant’s behavior also

suggested that he had authority over the premises.           Moreover, the male occupant

demonstrated apparent authority over the apartment since he had the ability to demand that

                                              6
Case: 5:20-cr-00069-KKC-MAS Doc #: 29 Filed: 11/04/20 Page: 7 of 8 - Page ID#: 90




Defendant leave and to kick him out of the apartment. Accordingly, the officers’ warrantless

entries into the home did not violate the Fourth Amendment.

       B.     Whether the Warrantless Seizure of the Cell Phone Was Constitutional

       An officer may seize personal property without a warrant if the officer has a

reasonable suspicion that the property contains evidence of a crime. See United States v.

Avery, 137 F.3d 343, 349 (6th Cir. 1997); United States v. Stephens, 129 F.3d 1266 (Table),

1997 WL 720412, at *3 (6th Cir. 1997). But “[t]he scope of the seizure must be reasonable,

both in duration and in intrusiveness.” Bennett v. City of Eastpointe, 410 F.3d 810, 825 (6th

Cir. 2005) (citations and quotation marks omitted).

       The officers properly seized Defendant’s cell phone from the apartment because they

had reasonable suspicion sufficient to indicate that his cell phone contained evidence of child

pornography. Reasonable suspicion arose from his ex-girlfriend’s statement indicating his

likely involvement, the statement from his ex-girlfriend that he was transferring pictures

from her computer to his phone, and the link between Defendant, an email address associated

with him, and social media accounts from which the user expressed a sexual interest in

children. The scope of the cell phone’s seizure was reasonable in its intrusiveness, as,

notably, the officers did not search the phone until after they obtained a warrant. The

continued seizure of the cell phone was also reasonable given Defendant’s emotional response

to the allegations against him, his refusal to enter his cell phone’s passcode, and his request

to wipe the phone. These actions reasonably aroused suspicion that Defendant wanted to

hide his cell phone’s contents.

       Exigent circumstances also justified the continued warrantless seizure of Defendant’s

phone. “The need to prevent the imminent destruction of evidence has long been recognized

as a sufficient justification for a warrantless [seizure].” Kentucky v. King, 563 U.S. 452, 460

(2011) (citations and quotation marks omitted); see Place, 462 U.S. at 700-01. Defendant’s

                                              7
Case: 5:20-cr-00069-KKC-MAS Doc #: 29 Filed: 11/04/20 Page: 8 of 8 - Page ID#: 91




destruction of his cell phone’s contents became imminent when Defendant emotionally

responded to the allegations implicating him, refused to enter his cell phone’s passcode,

offered to put the phone in airplane mode himself, and requested to wipe the cell phone. See

United States v. Bradley, Criminal Action No. 09-136-JBC, 2010 WL 2471885, at *3 (E.D. Ky.

June 16, 2010), aff’d, 488 F. App’x 99 (6th Cir. 2012) (destruction of evidence imminent when

investigator seized suspect’s laptop after explaining that law enforcement was investigating

child pornography allegations and informing suspect that his IP address was implicated).

Any exigent circumstance thus arose from Defendant’s own behavior outside the apartment.

Cf. King, 563 U.S. at 462 (“[A] warrantless entry based on exigent circumstances is

reasonable when the police did not create the exigency by engaging or threatening to engage

in conduct violating the Fourth Amendment.”). Had the officers left the cell phone with

Defendant, the evidence of child pornography on it would have been imminently destroyed,

and therefore, the officers’ seizure of the cell phone was constitutional. Accordingly, the

Court must deny Defendant’s motion to suppress evidence obtained from the cell phone.

III.   Conclusion

       For the foregoing reasons, Defendant Jonathan Scott Mason’s motion to suppress (DE

20) is DENIED.

       Dated November 04, 2020




                                             8
